DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 26 October 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Response to Arguments
4.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1, 8 and 15 have been amended to include the limitation “causing, by the device and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated”.  After a review of the applicant’s specification, the examiner has not found support for the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated.  Since there is no support for the newly added limitation this constitutes as new matter.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 2, 8, 10, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church) in view of Kim et al US 2016/0191515 A1 (hereinafter Kim).
As to claim 1, Church discloses a method, comprising: 
identifying, by a device, an account associated with a user (i.e. based on user identifier) [0058],
wherein the account is associated with account information that includes a plurality personal information (i.e. user account records that include a user identifier, authentication credential and identifiers of registered computing devices) [0032];
sending, by the device and based on identifying the account, an authentication notification to a user device associated with the user (i.e. through a push message) [0059].
Church does not teach causing, by the device and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated.  Church does not teach generating, by the device and based on second personal information associated with the plurality of personal information, a second authentication code.  Church does not teach comparing, by the device, the 
Kim teaches causing, by the device and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated (i.e. authentication code generated by combining the obtained biometrics-based authentication information INF2 and random number data) [0039].  Kim teaches generating, by the device and based on second personal information associated with the plurality of personal information, a second authentication code (i.e. verification code is generated by combining the reference biometrics-based authentication information RINF2 and the random number data) [0060].  Kim teaches comparing, by the device, the first authentication code and the second authentication code (i.e. comparing ACOD with the value generated) [0060].  Kim teaches performing, by the device, an action based on whether the first authentication code matches the second authentication code (i.e. process the user request) [0060].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Church so that the device would have caused and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated.  The device would have generated and based on second personal information associated with the plurality of personal information, a second authentication code.  The device would have compared, the first authentication code and the second authentication code.  The device would have performed, an action based on whether the first authentication code matched the second authentication code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Church by the teaching of Kim because it helps ensure that stored biometrics are subject to being hacked [0004].

As to claim 8, Church discloses a device, comprising: 
one or more memories [0007]; and 
one or more processors, communicatively coupled to the one or more memories [0007], to: 
identify an account associated with a user of a service platform (i.e. based on user identifier) [0058],
wherein the account is associated with account information that includes a plurality of personal information (i.e. user account records that include a user identifier, authentication credential and identifiers of registered computing devices) [0032];
send, based on identifying the account, an authentication notification to a user device associated with the user (i.e. through a push message) [0059]. 
Church does not teach causing, by the device and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated.  Church does not teach generating, by the device and based on second personal information associated with the plurality of personal information, a second authentication code.  Church does not teach comparing, by the device, the first authentication code and the second authentication code.  Church does not teach performing, by the device, an action based on whether the first authentication code matches the second authentication code.  
Kim teaches causing, by the device and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated (i.e. authentication code generated by combining the obtained biometrics-based authentication information INF2 and random number data) [0039].  Kim teaches generating, by the device and based on second personal information associated with the plurality of personal information, a second authentication code (i.e. verification code is generated by combining the reference biometrics-based authentication information RINF2 and the random number data) [0060].  Kim teaches comparing, by the device, the first authentication code and the second authentication code (i.e. comparing ACOD with the value generated) [0060].  Kim teaches performing, by the device, an action based on whether the first authentication code matches the second authentication code (i.e. process the user request) [0060].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Church so that the device would have caused and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated.  The device would have generated and based on second personal information associated with the plurality of personal information, a second authentication code.  The device would have compared, the first authentication code and the second authentication code.  The device would have performed, an action based on whether the first authentication code matched the second authentication code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Church by the teaching of Kim because it helps ensure that stored biometrics are subject to being hacked [0004].
As to claim 10, Church teaches the device of claim 8, wherein the second personal information is stored in association with the account before the account associated with the user is identified (i.e. user account repository stored plurality of user account records) [0032].  
As to claim 13, Church teaches the device of claim 8, wherein the first personal information is stored in a data structure based on at least one of: 
a previous communication from an authorized user associated with the account, 
the authorized user providing the second personal information when registering the account, or 
the authorized user updating the second personal information in the account (i.e. updating user account records) [0055].  
As to claim 15, Church discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors [0020], cause the one or more processors to: 
identify an account associated with a user (i.e. based on user identifier) [0058];
wherein the account is associated with account information that includes a plurality of personal information (i.e. user account records that include a user identifier, authentication credential and identifiers of registered computing devices) [0032];
send, based on identifying the account, an authentication notification to a user device that is associated with the user (i.e. through a push message) [0059].
Church does not teach causing, by the device and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated.  Church does not teach generating, by the device and based on second personal information associated with the plurality of personal information, a second authentication code.  Church does not teach comparing, by the device, the first authentication code and the second authentication code.  Church does not teach performing, by the device, an action based on whether the first authentication code matches the second authentication code.  
Kim teaches causing, by the device and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated (i.e. authentication code generated by combining the obtained biometrics-based authentication information INF2 and random number data) [0039].  Kim teaches generating, by the device and based on second personal information associated with the plurality of personal information, a second authentication code (i.e. verification code is generated by combining the reference biometrics-based authentication information RINF2 and the random number data) [0060].  Kim teaches comparing, by the device, the first authentication code and the second authentication code (i.e. comparing ACOD with the value generated) [0060].  Kim teaches performing, by the device, an action based on whether the first authentication code matches the second authentication code (i.e. process the user request) [0060].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Church so that the device would have caused and based on a response to the authentication notification including first personal information associated with the plurality of personal information, a first authentication code to be generated.  The device would have generated and based on second personal information associated with the plurality of personal information, a second authentication code.  The device would have compared, the first authentication code and the second authentication code.  The device would have performed, an action based on whether the first authentication code matched the second authentication code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Church by the teaching of Kim because it helps ensure that stored biometrics are subject to being hacked [0004].
As to claim 19, Church teaches the non-transitory computer-readable medium of claim 15, wherein the second personal information is stored in the data structure based on at least one of: 
a previous communication from an authorized user associated with the account, 
the authorized user providing the first personal information when registering the account, or 
the authorized user updating the first personal information in the account (i.e. updating user account records) [0055].  
7.  Claims 3, 4, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church) and Kim et al US 2016/0191515 A1 (hereinafter Kim) as applied to claims 1, 8 and 15 above, and further in view of Dewey et al US 2008/0013537 A1 (hereinafter Dewey).
As to claim 3, the Church-Kim combination teaches the method of claim 1, wherein the authentication notification causes an authentication application to launch on the user device (i.e. launching application) [Church 0040].  The Church-Kim combination teaches that the authentication application receives user input comprising the first personal information (i.e. enter password or credential information) [0058].
The Church-Kim combination does not teach wherein the authentication application generates the first authentication code by hashing a user input with a time-sensitive code.  
Dewey teaches that the authentication application generates the first authentication code by hashing a user input with a time-sensitive code (i.e. hash of password and a session key that represents the time-sensitive code) [0037].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that the authentication notification would have caused an authentication application to launch on the user device.  The authentication application would have generated the first authentication code by hashing a user input with a time-sensitive code.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Dewey because it helps for authorizing the granting of authority to a computing node to participate in a group of computing nodes utilizing a shared group password [0005].
As to claim 4, Church teaches the method of claim 3, wherein the user input is received by the authentication application from the user via a user interface of the user device (i.e. web browser) [Church 0020].  
As to claim 9, the Church-Kim combination does not teach the device of claim 8, wherein the second personal information is hashed with a time-sensitive code to generate the second authentication code.
Dewey teaches that the second personal information is hashed with a time-sensitive code to generate the second authentication code (i.e. hash of password and a session key that represents the time-sensitive code) [0037].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that the second personal information would have been hashed with a time-sensitive code to generate the second authentication code.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Dewey because it helps for authorizing the granting of authority to a computing node to participate in a group of computing nodes utilizing a shared group password [0005].
As to claim 18, the Church-Kim combination does not teach generating the second authentication code using a hash function.  The Church-Kim combination does not teach that the hash function hashes a time-sensitive code with the second personal information associated with the account.
Dewey teaches that the second personal information is hashed with a time-sensitive code to generate the second authentication code (i.e. hash of password and a session key that represents the time-sensitive code) [0037].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that the second personal information would have been hashed with a time-sensitive code to generate the second authentication code.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Dewey because it helps for authorizing the granting of authority to a computing node to participate in a group of computing nodes utilizing a shared group password [0005].
8.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church), Kim et al US 2016/0191515 A1 (hereinafter Kim) and Dewey et al US 2008/0013537 A1 (hereinafter Dewey) as applied to claim 3 above, and further in view of Chandra US 20160034673 A1.
As to claim 5, the Church-Kim-Dewey combination does not teach the method of claim 3, wherein the authentication notification causes the authentication application to be downloaded and installed on the user device before the authentication application is launched on the user device.  
Chandra teaches the authentication notification causes the authentication application to be downloaded and installed on the user device before the authentication application is launched on the user device (i.e. authentication application is downloaded and installed) [0055].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim-Dewey combination so that the authentication notification would have caused the authentication application to be downloaded and installed on the user device before the authentication application was launched on the user device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim-Dewey combination by the teaching of Chandra because it allows the user computing device to more efficiently, accurately and securely provide the user access to applications or other functions of the user device [0002].
9.  Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church) and Kim et al US 2016/0191515 A1 (hereinafter Kim) as applied to claims 1 and 15 above, and further in view of Disraeli et al US 2015/0087265 A1 (hereinafter Disraeli).
As to claim 6, the Church-Kim combination does not teach the method of claim 1, wherein the first authentication code is received from the user device via a service representative device.  The Church-Kim combination does not teach wherein the service representative device is configured to receive the first authentication code via a user input from a service representative associated with the service representative device.  The Church-Kim combination does not teach wherein the user communicates, using the user device, the first authentication code to the service representative to permit the service representative associated with the service representative device to enter the user input.  
Disraeli teaches the first authentication code is received from the user device via a service representative device associated with the service platform (i.e. relay verification code to the service provider) [0043].  Disraeli teaches that the service representative device is configured to receive the first authentication code via a user input from a service representative associated with the service representative device (i.e. from the service user) [0043].  Disraeli teaches that the user communicates, using the user device, the first authentication code to the service representative to permit the service representative associated with the service representative device to enter the user input (i.e. the service provider representative must enter the relayed verification code into the system) [0044].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that the first authentication code would have been received from the user device via a service representative device associated with the service platform.  The service representative device would have been configured to receive the first authentication code via a user input from a service representative associated with the service representative device.  The user would have communicated, using the user device, the first authentication code to the service representative to permit the service representative associated with the service representative device to enter the user input.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Disraeli because it avoids the failures of current knowledge based authentication methods [0008].
As to claim 20, the Church-Kim combination does not teach receive the first authentication code via a service representative device.  The Church-Kim combination does not teach -8-PATENTU.S. Patent Application No. 16/544,244Attorney Docket No. 0104-0188C1wherein the service representative device is configured to receive the first authentication code via a user input from the service representative.  
Disraeli teaches receive the first authentication code via a service representative device (i.e. relay verification code to the service provider) [0043].  Disraeli teaches the service representative device is configured to receive the first authentication code via a user input from the service representative (i.e. from the service user) [0043].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that the first authentication code would have been received via the service representative device.  The service representative device would have been configured to receive the first authentication code via a user input from the service representative.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Disraeli because it avoids the failures of current knowledge based authentication methods [0008].
10.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church) and Kim et al US 2016/0191515 A1 (hereinafter Kim) as applied to claim 1 above, and further in view of Mandanapu et al US 2015/0381547 A1 (hereinafter Mandanapu).
As to claim 7, the Church-Kim combination teaches determining that a user is authenticated when the first authentication code matches the second authentication code (i.e. determining whether the comparison authentication code AC2 corresponds to the execution authentication code AC1) [Kim 0015].
The Church-Kim combination does not teach the method of claim 1, wherein performing the action comprises: 
selectively: 
sending a verification message to a service representative device to indicate that the user is authenticated when the first authentication code matches the second authentication code, or 
sending a non-verification message to the service representative device to indicate that the user is not authenticated when the first authentication code does not match the second authentication code.  
	Mandanapu teaches sending a verification message to a service representative device to indicate that the user is authenticated when the first authentication code matches the second authentication code (i.e. a verification message) [0100].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that a verification message would have been sent to a service representative device to indicate that the user was authenticated when the first authentication code matched the second authentication code.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Mandanapu because it permits secure toll-free application data network access on an application-by-application basis [0005].
11.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church) and Kim et al US 2016/0191515 A1 (hereinafter Kim) as applied to claim 8 above, and further in view of Chandra US 20160034673 A1.
As to claim 11, the Church-Kim combination does not teach the device of claim 8, wherein the authentication notification causes an authentication application to be downloaded and installed on the user device before the authentication application is launched on the user device.  
Chandra teaches the authentication notification causes the authentication application to be downloaded and installed on the user device before the authentication application is launched on the user device (i.e. authentication application is downloaded and installed) [0055].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that the authentication notification would have caused the authentication application to be downloaded and installed on the user device before the authentication application was launched on the user device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Chandra because it allows the user computing device to more efficiently, accurately and securely provide the user access to applications or other functions of the user device [0002].
12.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church), Kim et al US 2016/0191515 A1 (hereinafter Kim) and Chandra US 20160034673 A1 as applied to claim 11 above, and further in view of Singh et al US 2016/0162905 A1 (hereinafter Singh).
As to claim 12, the Church-Kim-Chandra combination does not teach the device of claim 11, wherein the authentication application provides the first authentication code based on a request received from a service representative device associated with the service platform.  
Singh teaches that the authentication application provides the first authentication code based on a request received from a service representative device associated with the service platform (i.e. based on request from customer service) [0057].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim-Chandra combination so that the authentication application would have provided the first authentication code based on a request received from a service representative device associated with the service platform.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim-Chandra combination by the teaching of Singh because it helps link device applications to a customer service interface [0002].
13.  Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church) and Kim et al US 2016/0191515 A1 (hereinafter Kim) as applied to claims 8 and 15 above, and further in view of  Abraham et al US 2016/0150073 A1 (hereinafter Abraham).
As to claim 14, the Church-Kim combination does not teach send a message to a service representative device associated with the service platform to indicate that the user has been determined to be an authorized user of the account and to permit the user to further communicate with a service representative when the first authentication code matches the second authentication code.  
Abraham teaches sending a message to a service representative device associated with the service platform to indicate that the user has been determined to be an authorized user of the account and to permit the user to further communicate with a service representative when the first authentication code matches the second authentication code (i.e. once the user has been authenticated the system can notify the CSR system which can route the call to the appropriate customer service representative) [0051].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that a message would have been sent to a service representative device associated with the service platform to indicate that the user had been determined to be an authorized user of the account and to permit the user to further communicate with a service representative when the first authentication code matched the second authentication code.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Abraham because it helps prevent delaying the process of reaching the proper customer service representative [0005].
As to claim 16, the Church-Kim combination teaches determine that the first authentication code does not match the second authentication code [Kim 0015].    
The Church-Kim combination does not teach wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: send a second message to the service representative device to indicate that the user is determined to be an unauthorized user, or flag the account to indicate that an unauthorized access to the account was attempted.  
Abraham teaches that the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: send a second message to the service representative device to indicate that the user is determined to be an unauthorized user [0051], or flag the account to indicate that an unauthorized access to the account was attempted.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that a second message would have been sent to the service representative device to indicate that the user was determined to be an unauthorized user.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Abraham because it helps prevent delaying the process of reaching the proper customer service representative [0005].
14.  Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church et al US 2018/0227128 A1 (hereinafter Church) and Kim et al US 2016/0191515 A1 (hereinafter Kim) as applied to claim 15 above, and further in view of  Kamal US 2018/0054312 A1.
As to claim 17, the Church-Kim combination does not teach send the authentication notification to be received, by the user device, via an authentication application installed on the user device.  The Church-Kim combination does not teach-7-PATENTU.S. Patent Application No. 16/544,244 Attorney Docket No. 0104-0188C1wherein the account is registered with the authentication application.  
Kamal teaches send the authentication notification to be received, by the user device, via an authentication application installed on the user device (i.e. notify the user of successful authentication through the application) [0043].  Kamal teaches -7-PATENTU.S. Patent Application No. 16/544,244 Attorney Docket No. 0104-0188C1wherein the account is registered with the authentication application (i.e. user registers with application program) [0040].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination so that the sent authentication notification to be received, by the user device, via an authentication application would have been installed on the user device.  The account would have been registered with the authentication application.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Church-Kim combination by the teaching of Kamal because it provides for authentication to be performed locally on a computing device for usage by additional third party programs on the computing device [0005].
Relevant Prior Art
15.  The following references have been considered relevant by the examiner:
A.  Brocious et al US 2019/0065731 A1 directed to a method for automatic upgrade from one step authentication to two step authentication via an application programming interface [0001].
B.  Sierra et al US 2017/0012974 A1 directed to efficient techniques for automatically sharing data between a user’s devices [0001].
C.  Jain et al US 2019/0303556 A1 directed to the authentication of user communication with a computer system [0001].
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492